ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB-01-402, concluding that JEFFREY M. RIEDL of WYCKOFF, who was admitted to the bar of this State in 1973, should be reprimanded for violating RPC l.l(a)(gross neglect), RPC l.l(b)(pattern of neglect), RPC 5.3(b)(failure to supervise nonlawyer assistant), RPC 1.15(d) and Rule 1:21-6 (recordkeep-ing), and good cause appearing;
It is ORDERED that JEFFREY M. RIEDL is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.